                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

AL-AMIN ABDULLAH AKBAR,

        Plaintiff,
                                                   Case No. 17-cv-442-slc
   v.

TODD OVERBO, VICKI SABASTIAN,
KELLI WEST, TIME HAINES, AND
DIEDRA MORGAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             12/9/2019
        Peter Oppeneer, Clerk of Court                     Date
